 

Exhibit 10.1

 

ASSEMBLY BIOSCIENCES, INC.

 

2017 Inducement Award PLAN

 

1.            Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel, to provide an inducement material for such
persons to enter into employment with the Company or a Related Party within the
meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules and to promote the
success of the Company’s business.

 

2.            Definitions. The following definitions shall apply as used herein
and in the individual Award Agreements except as defined otherwise in an
individual Award Agreement. In the event a term is separately defined in an
individual Award Agreement, such definition shall supersede the definition
contained in this Section 2.

 

(a)          “Administrator” means the Board or any of the Committees appointed
to administer the Plan.

 

(b)          “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(c)          “Applicable Laws” means the legal requirements relating to the Plan
and the Awards under applicable provisions of federal and state securities laws,
the corporate laws of California and, to the extent other than California, the
corporate law of the state of the Company’s incorporation, the Code, the rules
of any applicable stock exchange or national market system, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

 

(d)          “Assumed” means that pursuant to a Corporate Transaction either
(i) the Award is expressly affirmed by the Company or (ii) the contractual
obligations represented by the Award are expressly assumed (and not simply by
operation of law) by the successor entity or its Parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to the Award and the
exercise or purchase price thereof which at least preserves the compensation
element of the Award existing at the time of the Corporate Transaction as
determined in accordance with the instruments evidencing the agreement to assume
the Award.

 

(e)          “Award” means the grant of an Option, SAR, Dividend Equivalent
Right, Restricted Stock, Restricted Stock Unit or other right or benefit under
the Plan.

 

(f)          “Award Agreement” means the written agreement evidencing the grant
of an Award executed by the Company and the Grantee, including any amendments
thereto.

 

(g)          “Board” means the Board of Directors of the Company.

 

 

 

 

(h)          “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term (or word of like import) is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity, or in the absence of such then-effective written agreement and
definition, is based on, in the determination of the Administrator, the
Grantee’s: (i) performance of any act or failure to perform any act in bad faith
and to the detriment of the Company or a Related Entity; (ii) dishonesty,
intentional misconduct or material breach of any agreement with the Company or a
Related Entity; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person; provided, however, that with
regard to any agreement that defines “Cause” on the occurrence of or in
connection with a Corporate Transaction, such definition of “Cause” shall not
apply until a Corporate Transaction actually occurs.

 

(i)          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.

 

(j)          “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.

 

(k)          “Common Stock” means the Company’s Common Stock, par value $0.001
per share.

 

(l)          “Company” means Assembly Biosciences, Inc., a Delaware corporation,
or any successor entity that adopts the Plan in connection with a Corporate
Transaction.

 

(m)          “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated. In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws. A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement). An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.

 

(n)          “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:

 

(i)          a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

 

 2 

 

 

(ii)         the sale, transfer or other disposition of all or substantially all
of the assets of the Company;

 

(iii)        the complete liquidation or dissolution of the Company;

 

(iv)        any reverse merger or series of related transactions culminating in
a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

 

(v)         acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities.

 

(o)           “Director” means a member of the Board or the board of directors
of any Related Entity.

 

(p)          “Disability” means as defined under the long-term disability policy
of the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy. If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means that a Grantee is unable
to carry out the responsibilities and functions of the position held by the
Grantee by reason of any medically determinable physical or mental impairment
for a period of not less than ninety (90) consecutive days. A Grantee will not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.

 

(q)          “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.

 

(r)          “Employee” means any person, including an Officer or Director, who
is in the employ of the Company or any Related Entity, subject to the control
and direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(s)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(t)          “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows.

 

 3 

 

 

(i)          If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The NASDAQ
Global Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of
The NASDAQ Stock Market LLC, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on the principal exchange or system on which the Common Stock is listed (as
determined by the Administrator) on the date of determination (or, if no closing
sales price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

 

(ii)         If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(iii)        In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in a manner in compliance with Section 409A of
the Code.

 

(u)          “Grantee” means an individual who receives an Award under the Plan.

 

(v)         “Non-Qualified Stock Option” means an Option not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

 

(w)          “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(x)          “Option” means a Non-Qualified Stock Option to purchase Shares
pursuant to an Award Agreement granted under the Plan.

 

(y)          “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(z)          “Plan” means this Assembly Biosciences, Inc. 2017 Inducement Award
Plan.

 

(aa)         “Post-Termination Exercise Period” means the period specified in
the Award Agreement of not less than thirty (30) days commencing on the date of
termination (other than termination by the Company or any Related Entity for
Cause) of the Grantee’s Continuous Service, or such longer period as may be
applicable upon death or Disability.

 

(bb)        “Related Entity” means any Parent or Subsidiary of the Company.

 

 4 

 

 

(cc)         “Replaced” means that pursuant to a Corporate Transaction the Award
is replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

(dd)         “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, and subject to such restrictions on transfer,
rights of first refusal, repurchase provisions, forfeiture provisions, and other
terms and conditions as established by the Administrator.

 

(ee)         “Restricted Stock Units” means an Award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.

 

(ff)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor thereto.

 

(gg)         “SAR” means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.

 

(hh)        “Share” means a share of the Common Stock.

 

(ii)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.          Stock Subject to the Plan.

 

(a)          Subject to the provisions of Sections 3(b) and 12 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards is
Eight Hundred Thousand (800,000) Shares. The Shares granted under the Plan may
be authorized, but unissued, or reacquired Common Stock.

 

(b)          Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if Options or other Awards granted under this Plan are forfeited or
repurchased by the Company, such Shares shall become available for future grant
under the Plan. In the event any Option or other Award granted under the Plan is
exercised through the tendering of shares of Common Stock (either actually or
through attestation), or in the event tax withholding obligations are satisfied
by tendering or withholding shares of Common Stock, any shares of Common Stock
so tendered or withheld shall not again be available for awards under the Plan.
Shares of Common Stock subject to an SAR granted pursuant to Section 6(l)of this
Plan that are not issued in connection with cash or stock settlement of the
exercise of the SAR shall not again be available for award under the Plan.
Shares of Common Stock reacquired by the Company on the open market or otherwise
using cash proceeds from the exercise of Options shall not be available for
awards under the Plan.

 

 5 

 

 

4.             Administration of the Plan.

 

(a)          Plan Administrator.

 

(i)          Administration – General. The Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from Section
16(b) of the Exchange Act in accordance with Rule 16b-3. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board.

 

(ii)         Administration With in Compliance with Rule 5605(a)(2) of the
NASDAQ Listing Rules. Notwithstanding the foregoing or anything in the Plan to
the contrary, the grant of Awards will be approved by the Company’s independent
compensation committee or a majority of the Company’s independent directors (as
defined in Rule 5605(a)(2) of the NASDAQ Listing Rules) in order to comply with
the exemption from the stockholder approval requirement for “inducement grants”
provided under Rule 5635(c)(4) of the NASDAQ Listing Rules.

 

(b)          Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:

 

(i)          to select the individuals to whom Awards may be granted from time
to time hereunder; provided that Awards may only be granted to individuals who
satisfy the standards for inducement grants under Rule 5635(c)(4) of the NASDAQ
Listing Rules;

 

(ii)         to determine whether and to what extent Awards are granted
hereunder;

 

(iii)        to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;

 

(iv)        to approve forms of Award Agreements for use under the Plan;

 

(v)         to determine the type, terms and conditions of any Award granted
hereunder;

 

(vi)        to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

 

 6 

 

 

(vii)       to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;

 

(viii)      to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;

 

(ix)         to institute an option exchange program; and

 

(x)          to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

(c)          Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.

 

5.          Eligibility. Awards may be granted to individuals who become
employees of the Company and any Related Entity who satisfy the standards for
inducement grants under Rule 5635(c)(4) of the NASDAQ Listing Rules and where
the Award is an inducement material to the individual’s entering into employment
with the Company or a Related Entity. A person who previously served as an
Employee or Director will not be eligible to receive Awards under the Plan,
other than following a bona fide period of non-employment. Subject to the
foregoing, Awards may be granted to such individuals who are residing in
non-U.S. jurisdictions as the Administrator may determine from time to time. For
clarity, Awards may not be granted to (1) Consultants or Directors for service
in such capacity, or (2) any individual who was previously an Employee or
Director, other than following a bona fide period of non-employment. All Awards
must be granted either by a majority of the Company’s independent directors or
by the Company’s compensation committee comprised of independent directors
within the meaning of Rule 5605(a)(2) of the NASDAQ Listing Rules.

 

 7 

 

 

6.             Terms and Conditions of Awards.

 

(a)          Types of Awards. The Administrator is authorized under the Plan to
award any type of arrangement to individuals who become an employee that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, an SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such awards include, without
limitation, Options, SARs, Restricted Stock, Restricted Stock Units or Dividend
Equivalent Rights, and an Award may consist of one such security or benefit, or
two (2) or more of them in any combination or alternative.

 

(b)          Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as a
Non-Qualified Stock Option.

 

(c)          Conditions of Award. Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria. The performance
criteria established by the Administrator may be based on any one of, or
combination of, increase in share price, earnings per share, total stockholder
return, return on equity, return on assets, return on investment, net operating
income, cash flow, revenue, economic value added, initiation or completion of
clinical trials, results of clinical trials, regulatory approval, regulatory
submissions, drug development or commercialization milestones, collaboration
milestones or strategic partnerships. Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement.

 

(d)          Acquisitions and Other Transactions. The Administrator may issue
Awards under the Plan in settlement, assumption or substitution for, outstanding
awards or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

 

(e)          Deferral of Award Payment. The Administrator may establish one or
more programs under the Plan to permit selected Grantees the opportunity to
elect to defer receipt of consideration upon exercise of an Award, satisfaction
of performance criteria, or other event that absent the election would entitle
the Grantee to payment or receipt of Shares or other consideration under an
Award. The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

 

 8 

 

 

(f)          Separate Programs. The Administrator may establish one or more
separate programs under the Plan for the purpose of issuing particular forms of
Awards to one or more classes of Grantees on such terms and conditions as
determined by the Administrator from time to time.

 

(g)          Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.

 

(h)          Term of Option or SAR. The term of each Option or SAR shall be the
term stated in the Award Agreement, provided, however, that the term shall be no
more than ten (10) years from the date of grant thereof.

 

(i)           Transferability of Awards. Unless the Administrator provides
otherwise, in its sole discretion, no Award may be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Grantee, only by the Grantee. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Award in the event of the
Grantee’s death on a beneficiary designation form provided by the Administrator.

 

(j)           Time of Granting Awards. The date of grant of an Award shall for
all purposes be the date on which the Administrator makes the determination to
grant such Award, or such other later date as is determined by the
Administrator.

 

(k)          Stock Appreciation Rights. An SAR may be granted (i) with respect
to any Option granted under this Plan, either concurrently with the grant of
such Option or at such later time as determined by the Administrator (as to all
or any portion of the shares of Common Stock subject to the Option), or (ii)
alone, without reference to any related Option. Each SAR granted by the
Administrator under this Plan shall be subject to the following terms and
conditions. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Administrator, subject to
adjustment as provided in Section 12. In the case of an SAR granted with respect
to an Option, the number of shares of Common Stock to which the SAR pertains
shall be reduced in the same proportion that the holder of the Option exercises
the related Option. The exercise price of an SAR will be determined by the
Administrator, in its discretion, at the date of grant but may not be less than
100% of the Fair Market Value of the shares of Common Stock subject thereto on
the date of grant. Subject to the right of the Administrator to deliver cash in
lieu of shares of Common Stock (which, as it pertains to Officers and Directors
of the Company, shall comply with all requirements of the Exchange Act), the
number of shares of Common Stock which shall be issuable upon the exercise of an
SAR shall be determined by dividing:

 

 9 

 

 

(i)          the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to an Option, the exercise price of the shares
of Common Stock under the Option or (2) in the case of an SAR granted alone,
without reference to a related Option, an amount which shall be determined by
the Administrator at the time of grant, subject to adjustment under Section 12);
by

 

(ii)         the Fair Market Value of a share of Common Stock on the exercise
date.

 

In lieu of issuing shares of Common Stock upon the exercise of an SAR, the
Administrator may elect to pay the holder of the SAR cash equal to the Fair
Market Value on the exercise date of any or all of the shares which would
otherwise be issuable. No fractional shares of Common Stock shall be issued upon
the exercise of an SAR; instead, the holder of the SAR shall be entitled to
receive a cash adjustment equal to the same fraction of the Fair Market Value of
a share of Common Stock on the exercise date or to purchase the portion
necessary to make a whole share at its Fair Market Value on the date of
exercise. The exercise of an SAR related to an Option shall be permitted only to
the extent that the Option is exercisable under Section 10 on the date of
surrender.

 

(l)          Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary set forth herein, any Award that is not exempt from the
requirements of Section 409A of the Code shall contain such provisions so that
such Award will comply with the requirements of Section 409A of the Code. Such
restrictions, if any, shall be determined by the Administrator and contained in
the Award Agreement evidencing such Award.

 

(m)          Minimum Vesting. Awards granted to Employees under the Plan that
are subject to time vesting shall not vest or become exercisable until at least
one year after the date of grant, except in the case of death, Disability or a
Corporate Transaction.

 

7.           Award Exercise or Purchase Price, Consideration and Taxes.

 

(a)          Exercise or Purchase Price. The exercise or purchase price, if any,
for an Award shall be as follows.

 

(i)          In the case of an Option, the per Share exercise price shall be not
less than one-hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

 

(ii)         In the case of other Awards, such price as is determined by the
Administrator.

 

(iii)        Notwithstanding the foregoing provisions of this Section 7(a), in
the case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
provisions of the relevant instrument evidencing the agreement to issue such
Award.

 

 10 

 

 

(b)          Consideration. Subject to Applicable Laws, the consideration to be
paid for the Shares to be issued upon exercise or purchase of an Option or upon
the issuance of another Award, including the method of payment, shall be
determined by the Administrator. In addition to any other types of consideration
the Administrator may determine, the Administrator is authorized to accept as
consideration for Shares issued under the Plan the following:

 

(i)          cash;

 

(ii)         check;

 

(iii)        delivery of Grantee’s promissory note with such recourse, interest,
security, and redemption provisions as the Administrator determines as
appropriate (but only to the extent that the acceptance or terms of the
promissory note would not violate an Applicable Law); provided, however, that
interest shall compound at least annually and shall be charged at the minimum
rate of interest necessary to avoid (i) the imputation of interest income to the
Company and compensation income to the Grantee under any applicable provisions
of the Code, and (B) the classification of the Award as a liability for
financial accounting purposes;

 

(iv)        surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised;

 

(v)         payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (A) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (B) shall provide
written directives to the Company to deliver the certificates (or other evidence
satisfactory to the Company to the extent that the Shares are uncertificated)
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction;

 

(vi)        with respect to Options, payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to (i) the number of Shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the Exercise Price per Share, and the denominator of which
is such Fair Market Value per Share; or

 

(vii)       future services to be rendered to the Company or a Related Entity;
or

 

(viii)      any combination of the foregoing methods of payment.

 

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(c)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

 

 11 

 

 

8.            [Intentionally Omitted].

 

9.            Withholding of Additional Income Taxes.

 

(a)          Upon the exercise of an Option or SAR, the grant of any other Award
for less than the Fair Market Value of the Common Stock or the vesting of
restricted Common Stock acquired on the exercise of an Award hereunder, the
Company, in accordance with Section 3402(a) of the Code and any applicable state
statute or regulation, may require the Grantee to pay to the Company additional
withholding taxes in respect of the amount that is considered compensation
includable in such person’s gross income. With respect to (i) the exercise of an
Option, (ii) the grant of any other Award for less than its Fair Market Value,
(iv) the vesting of restricted Common Stock acquired by exercising an Award, or
(v) the exercise of an SAR, the Committee in its discretion may condition such
event on the payment by the Grantee of any such additional withholding taxes.

 

(b)          At the sole and absolute discretion of the Administrator, the
holder of Awards may pay all or any part of the total estimated federal and
state income tax liability arising out of the exercise or receipt of such Awards
or the vesting of restricted Common Stock acquired on the exercise of an Award
hereunder (each of the foregoing, a “Tax Event”) by tendering already-owned
shares of Common Stock or by directing the Company to withhold shares of Common
Stock otherwise to be transferred to the Grantee as a result of the exercise or
receipt thereof in an amount equal to the estimated federal and state income tax
liability arising out of such event, provided that no more Shares may be
withheld than are necessary to satisfy the Grantee’s actual minimum withholding
obligation with respect to the exercise of Awards unless excess share
withholding would not result in liability accounting treatment for Awards
granted under the Plan under applicable accounting rules. In such event, the
Grantee must, however, notify the Administrator of his or her desire to pay all
or any part of the total estimated federal and state income tax liability
arising out of a Tax Event by tendering already-owned shares of Common Stock or
having shares of Common Stock withheld prior to the date that the amount of
federal or state income tax to be withheld is to be determined. For purposes of
this Section 9, shares of Common Stock shall be valued at their Fair Market
Value on the date that the amount of the tax withholdings is to be determined.

 

10.           Exercise of Award.

 

(a)          Procedure for Exercise; Rights as a Stockholder.

 

(i)          Any Award granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator under the terms of the
Plan and specified in the Award Agreement.

 

(ii)         An Award shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised has been made, including, to
the extent selected, use of the broker-dealer sale and remittance procedure to
pay the purchase price as provided in Section 7(b)(v).

 

 12 

 

 

(b)          Exercise of Award Following Termination of Continuous Service. In
the event of termination of a Grantee’s Continuous Service for any reason other
than Disability or death (but not in the event of a Grantee’s change of status
from Employee to Consultant), such Grantee may, but only during the
Post-Termination Exercise Period (but in no event later than the expiration date
of the term of such Award as set forth in the Award Agreement), exercise the
portion of the Grantee’s Award that was vested at the date of such termination
or such other portion of the Grantee’s Award as may be determined by the
Administrator. The Grantee’s Award Agreement may provide that upon the
termination of the Grantee’s Continuous Service for Cause, the Grantee’s right
to exercise the Award shall terminate concurrently with the termination of
Grantee’s Continuous Service. To the extent that the Grantee’s Award was
unvested at the date of termination, or if the Grantee does not exercise the
vested portion of the Grantee’s Award within the Post-Termination Exercise
Period, the Award shall terminate.

 

(c)          Disability of Grantee. In the event of termination of a Grantee’s
Continuous Service as a result of his or her Disability, such Grantee may, but
only within twelve (12) months from the date of such termination (or such longer
period as specified in the Award Agreement but in no event later than the
expiration date of the term of such Award as set forth in the Award Agreement),
exercise the portion of the Grantee’s Award that was vested at the date of such
termination. To the extent that the Grantee’s Award was unvested at the date of
termination, or if Grantee does not exercise the vested portion of the Grantee’s
Award within the time specified herein, the Award shall terminate.

 

(d)          Death of Grantee. In the event of a termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the death
of the Grantee during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the Grantee’s estate or a person who acquired
the right to exercise the Award by bequest or inheritance may exercise the
portion of the Grantee’s Award that was vested as of the date of termination,
within twelve (12) months from the date of death (or such longer period as
specified in the Award Agreement but in no event later than the expiration of
the term of such Award as set forth in the Award Agreement). To the extent that,
at the time of death, the Grantee’s Award was unvested, or if the Grantee’s
estate or a person who acquired the right to exercise the Award by bequest or
inheritance does not exercise the vested portion of the Grantee’s Award within
the time specified herein, the Award shall terminate.

 

(e)          Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of an Award within the applicable time periods set
forth in this Section 10 is prevented by the provisions of Section 11 below, the
Award shall remain exercisable until one (1) month after the date the Grantee is
notified by the Company that the Award is exercisable, but in any event no later
than the expiration of the term of such Award as set forth in the Award
Agreement.

 

11.         Conditions Upon Issuance of Shares.

 

(a)          If at any time the Administrator determines that the delivery of
Shares pursuant to the exercise, vesting or any other provision of an Award is
or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws.

 

 13 

 

 

(b)          As a condition to the exercise of an Award, the Company may require
the person exercising such Award to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.

 

12.         Adjustments. Subject to any required action by the stockholders of
the Company, the number of Shares covered by each outstanding Award, and the
number of Shares which have been authorized for issuance under the Plan but as
to which no Awards have yet been granted or which have been returned to the
Plan, the exercise or purchase price of each such outstanding Award, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to the Company’s Common Stock including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award. No adjustments shall be made for dividends paid in cash or
in property other than Common Stock of the Company, nor shall cash dividends or
dividend equivalents accrue or be paid in respect of unexercised Options or
unvested Awards hereunder.

 

13.         Corporate Transactions.

 

(a)          Termination of Award to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate. However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.

 

 14 

 

 

(b)          Acceleration of Award Upon Corporate Transaction. The Administrator
shall have the authority, exercisable either in advance of any actual or
anticipated Corporate Transaction or at the time of an actual Corporate
Transaction and exercisable at the time of the grant of an Award under the Plan
or any time while an Award remains outstanding, to provide for the full or
partial automatic vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the release from restrictions on transfer and
repurchase or forfeiture rights of such Awards in connection with a Corporate
Transaction on such terms and conditions as the Administrator may specify. The
Administrator also shall have the authority to condition any such Award vesting
and exercisability or release from such limitations upon the subsequent
termination of the Continuous Service of the Grantee within a specified period
following the effective date of the Corporate Transaction. The Administrator may
provide that any Awards so vested or released from such limitations in
connection with a Corporate Transaction shall remain fully exercisable until the
expiration or sooner termination of the Award.

 

14.          Effective Date and Term of Plan. The Plan shall become effective
upon the its adoption by the Board. It shall continue in effect for a term of
ten (10) years from the date of its adoption.

 

15.           Amendment, Suspension or Termination of the Plan.

 

(a)          The Board may at any time amend, suspend or terminate the Plan in
any respect, except that it may not, without the approval of the stockholders
obtained within twelve (12) months before or after the Board adopts a resolution
authorizing any of the following actions, do any of the following:

 

(i)          increase the total number of shares that may be issued under the
Plan (except by adjustment pursuant to Section 12);

 

(ii)         the provisions of Section 7(a) regarding the exercise price at
which shares may be offered pursuant to Options may not be modified (except by
adjustment pursuant to Section 12);

 

(iii)        extend the expiration date of the Plan; and

 

(iv)        except as provided in Section 12 (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the Company may not amend an Award granted under the Plan
to reduce its exercise price per share, cancel and regrant new Awards with lower
prices per share than the original prices per share of the cancelled Awards, or
cancel any Awards in exchange for cash or the grant of replacement Awards with
an exercise price that is less than the exercise price of the original Awards,
essentially having the effect of a repricing, without approval by the Company’s
stockholders.

 

(b)          No Award may be granted during any suspension of the Plan or after
termination of the Plan.

 

(c)          No suspension or termination of the Plan (including termination of
the Plan under Section 15, above) shall adversely affect any rights under Awards
already granted to a Grantee without his or her consent.

 

16.         Reservation of Shares.

 

(a)          The Company, during the term of the Plan, will at all times reserve
and keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

 15 

 

 

(b)          The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

 

17.         No Effect on Terms of Employment/Consulting Relationship. The Plan
shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the right of the Company or a Related Entity to terminate the Grantee’s
Continuous Service at any time, with or without Cause, and with or without
notice. The ability of the Company or any Related Entity to terminate the
employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.

 

18.         No Effect on Retirement and Other Benefit Plans. Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation. The Plan
is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

19.         Electronic Delivery. The Administrator may, in its sole discretion,
decide to deliver any documents related to any Award granted under the Plan
through an online or electronic system established and maintained by the Company
or another third party designated by the Company or to request a Grantee’s
consent to participate in the Plan by electronic means. Each Grantee hereunder
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company, and
such consent shall remain in effect throughout Grantee’s term of employment or
service with the Company and any Related Entity and thereafter until withdrawn
in writing by Grantee.

 

20.         Data Privacy. The Administrator may, in its sole discretion, decide
to collect, use and transfer, in electronic or other form, personal data as
described in this Plan or any Award for the exclusive purpose of implementing,
administering and managing participation in the Plan. Each Grantee hereunder
acknowledges that the Company holds certain personal information about Grantee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, details of all Awards awarded, cancelled, exercised,
vested or unvested, for the purpose of implementing, administering and managing
the Plan (the “Data”). Each Grantee hereunder further acknowledges that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan and that these third parties may be
located in jurisdictions that may have different data privacy laws and
protections, and Grantee authorizes such third parties to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the recipient or the Company may elect to deposit any shares of Common
Stock acquired upon any Award.

 

 16 

 

 

21.         Compliance with Section 409A. To the extent that the Administrator
determines that any Award granted hereunder is subject to Section 409A of the
Code, the Award Agreement evidencing such Award shall incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the effective date of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the effective
date of the Plan the Administrator determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of the Plan), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (1)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (2) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

22.         Unfunded Obligation. Grantees shall have the status of general
unsecured creditors of the Company. Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Grantee account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Related Entity and a
Grantee, or otherwise create any vested or beneficial interest in any Grantee or
the Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

 

23.         Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

As approved by the Board of Directors on April 3, 2017

 

 

 17 

